Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed March 24, 2011
 
In
The
Fourteenth
Court of Appeals

NO. 14-11-00201-CR

 
In Re Jerry Ricky Hannah,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

 
MEMORANDUM
 OPINION
On March 9, 2011, relator Jerry Ricky Hannah filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52. In the petition, relator asks this
court to compel the Honorable Ruben Guerrero, presiding judge of the 174th
District Court of Harris County to vacate relator’s conviction.  Relator was
convicted for failure to comply with a civil commitment order.  This court
affirmed his conviction.  Hannah v. State, 14-09-00283-CR; 2010 WL
1790807 (Tex. App.—Houston [14th Dist.] May 6, 2010, pet. ref’d) (memo. op.).
This court’s original jurisdiction is governed by
section 22.221 of the Texas Government Code.  Section 22.221 expressly limits
the original jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221.  
The substance of the relief sought by relator in his
petition is habeas corpus relief following a final felony conviction.  See
Tex. Health & Safety Code Ann. § 841.045(b) (offense under this section is
a felony of the third degree).  Article 11.07 of the Texas Code of Criminal
Procedure provides the exclusive means to challenge a final felony conviction. 
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth
Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).  Such an application for
writ of habeas corpus is returnable to the Court of Criminal Appeals.  The
court of appeals does not have jurisdiction.  Id.
Accordingly, we dismiss relator’s petition for lack
of jurisdiction.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Seymore, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).